Action to declare invalid and to cancel certain assessments for benefit imposed on the real properties of plaintiffs, in proceedings pursuant to article 14 of the Village Law to acquire real property within the village of Hempstead for a parking place. Plaintiffs appeal from an order directing judgment on the pleadings in favor of the defendant, and dismissing their complaint, and from the judgment entered pursuant to said order. Order and judgment unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Lewis, P. J., Hagarty, Adel, Aldrich and Nolan, JJ. [186 Misc. 74.]